 1
 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ARDEN FAIR ASSOCIATES, L.P., a                    Case No. 2:18-cv-01934-TLN-KJN
     California Limited Partnership,
12                                                     ORDER RE: STIPULATION TO
                       Plaintiff,                      EXTENSION OF TIME TO RESPOND
13
     v.                                                State Case Filed: June 4, 2018
14                                                     Removal Date: July 12, 2018
     SEARS, ROEBUCK AND CO., a New                     Amended Complaint Filed: September 27, 2018
15   York Corporation; SRC FACILITIES LLC,             Current Response Date: 10/11/18
     a Delaware Limited Liability Company;             New Response Date:       11/01/18
16   WELLS FARGO BANK, N.A., a national
     banking association; UBS A.G., a                  Trial Date: Not Yet Set
17   Switzerland foreign stock corporation;
     SRC COMMERCIAL MORTGAGE                           Judge:        Troy L. Nunley
18   TRUST 2003-A; Does 1-50, inclusive,,
19                     Defendants.
20

21          PURSUANT TO STIPULATION, IT IS SO ORDERED. The deadlines in the above-
22   captioned action are extended as follows:
23          (1) The deadline for all defendants to respond to the complaint is extended to and
24   including November 1, 2018.
25          (2) The deadline for all parties to satisfy their respective initial disclosure obligations
26   under Rule 26(a) is extended to and including November 9, 2018.
27

28
                                                     -1-
                                     ORDER RE: EXTENSION OF TIME TO RESPOND 2:18-CV-01934-TLN-KJN
                                                                                             3295.011-2707730.1
 1          (3) The deadline for all parties to make their report to the Court outlining their discovery

 2   plan under Rule 26(f)(2) is extended to and including November 9, 2018.

 3

 4   Dated: October 15, 2018

 5

 6
                                     Troy L. Nunley
 7
                                     United States District Judge
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    -2-
            STIP AND [PROPOSED] ORDER RE: EXTENSION OF TIME TO RESPOND 2:18-CV-01934-TLN-KJN
                                                                                           3295.011-2707730.1
